

Exhibit 10.11
Promissory Note ($30,000 Stock Repurchase plus interest) issued September 25,
2009 by the Company to Rick Weidinger

 


 
PROMISSORY NOTE ($30,000 Stock Repurchase plus interest)
 




 
This Promissory Note (“Note”) is made pursuant to the Employment Agreement dated
as of October 22, 2007, as amended as of May 12, 2008 (“Agreement”) between
Frederick W. Weidinger ("Lender") and Braintech, Inc., a Nevada corporation
(“Borrower”).  This Note simply restates what was previously agreed to on
October 22, 2007 when the Agreement was signed and on May 12, 2008 when the
Agreement was amended.  Under the Agreement, Lender paid $80,000 or $.01 per
share to purchase 8,000,000 shares of Borrower’s common stock (“Milestone
Stock”) which was placed in escrow pending the achievement of specified
milestones under the Agreement.  Lender achieved amended Milestones 1, 3, 5 and
6 but did not achieve amended Milestones 2 and 4.  Accordingly, 3,000,000 shares
of Milestone Stock related to amended Milestones 2 and 4 were forfeited back to
Borrower.  Under Section 7.3 of the Bonus Stock and Bonus Stock Option Plan
(“Bonus Plan”), which was attached to the Agreement and states the terms
applicable to the Milestone Stock, Borrower is obligated to repurchase the
forfeited Milestone Stock at the original purchase price of $.01 per share, or
$30,000.  Lender has voluntarily consented to deferral of payment of this amount
at Borrower’s request due to its cash situation.  In exchange for the deferral
of this amount, otherwise payable on August 10, 2009, when the applicable shares
were cancelled, Borrower promises to pay to Lender the sum of $30,000 Dollars,
together with interest at the rate of eight percent (8%) per annum.
 
 
Payable: This Note is due and payable in full, together with accrued interest,
on demand.
 
 
Interest Rate: This Note shall bear interest at the rate of eight percent (8%)
per annum from August 10, 2009, until paid in full.
 
 
Place of Payment: All payments due under this note shall be made at Borrower’s
principal office, or at such other place as Lender may designate in writing.
 
 
Default: In the event of default, Borrower agrees to pay all costs and expenses
incurred by Lender, including all reasonable attorney fees (including both
hourly and contingent attorney fees as permitted by law) for the collection of
this Note upon default.
 
 
Amendment; Waiver: No amendment of this Note shall be allowed unless by written
agreement signed by both parties. No waiver of any breach or default hereunder
shall be deemed a waiver of any subsequent breach or default.
 
 
Severability of Provisions: In the event that any provision of this Note is
deemed unenforceable, all other provisions shall remain in full force and
effect.
 
 
Choice of Law: This Note shall be interpreted under the laws of the Commonwealth
of Virginia, without regard to conflict of laws.
 
 
Unfunded Obligation:  This Note constitutes an unfunded obligation of Borrower
for income tax purposes.  Lender’s rights under the Note shall be no greater
than those of a general unsecured creditor of Borrower.  The Note is not
transferable or assignable pursuant to operation of law or otherwise.
 
 
BRAINTECH, INC.
 
 
By: __________________________                                                     
 
 
Name:
________________________                                                      
 
 
Title: _________________________                                                     
 
 
Date:
_________________________                                                      
 



 
 

--------------------------------------------------------------------------------

 
